DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2021 has been entered.
 
Response to Amendment
This action is in response to the remarks filed on 10/14/2021. The amendments filed on 10/14/2021 are entered. Accordingly, the claims 2 and 4-11 remain pending. Claims 1 and 3 are cancelled.

Claim Objections
Claim 2 is objected to because of the following informalities:
Claim 2 recites the limitation of “extract puncture routes of each of the puncturable regions, the puncture routes each being a straight line from each point of the puncturable regions on the body surface to the puncture target”. Where the specification (in fig. 6 and associated pars, as pointed by the applicant as a support for this newly amendment) recites the following; 
[0076]… the puncture route extraction unit 319 extracts substantially linear puncture routes from the puncturable region ER to the puncture target OB, and displays a set of the puncture routes as the puncture route group PR.
[0084] Thus, the puncture route extraction unit 319 extracts a substantially linear safe puncture route from the puncturable region ER to the puncture target…

Therefore, it is suggested to be consistent with the terminology from the originally filed specification.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2, 4-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Seitel et al. (Computer-assisted trajectory planning for percutaneous needle insertions, Med. Phys. 38 (6), June 2011), (hereinafter “Seitel”) in view of Takahashi (JP2012239745), (hereinafter “Takahashi”).
Regarding the claim 2, Seitel teaches a puncture support device (“Computed tomography (CT) guided minimally invasive interventions such as biopsies or ablation therapies often involve insertion of a needle-shaped instrument into the target organ” abst), comprising: 
processing circuitry (“central processing unit (CPU)” pg. 3249, left col; “automatic planning was performed on all ten data sets using a desktop computer” pg. 3253 left col. 1st par.) configured to 
acquire three-dimensional volume data (“The interventions were performed by different interventional radiologists. For each intervention, a pre-interventional planning CT scan and multiple intra-interventional control CT scans were acquired.” pg. 3252 right col.; “planning is mostly done on slice-based reformations of the 3D volume” pg. 3246 right col.; “a framework for calculating a 3D visualization of the complete surgery scene including the trajectory and a 3D model of the necrosis zone” pg. 3247, left col.);
set a puncture target in the volume data (see pg. 3248, II.A. Determination of insertion zones; pg. 2349, II.A.2. Safety margin around target constraint, Figs. 2a, 3ab, fig. 10); 
set puncturable regions on an image including a body surface and the puncture target in the volume data (see “FIG. 7 [re[produced below]. Color-coded insertion zones for differently weighted combinations”; also see re-produced fig. 6 below; “the determination of the insertion zone. All points of the skin that are visible from the target point are marked as possible insertion points.” See pg. 3249-3250 for section of II.A. Occlusion constraint; and Fig. 2a and fig. 10), the puncturable regions on the body surface (“The insertion zone on the skin is determined using a combination of hard constraints. The points of the skin where insertion of the needle is not applicable are marked in red. A rating of those insertion zones is achieved by applying a combination of soft constraints” see fig. 1 and 7 below); 

    PNG
    media_image1.png
    297
    936
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    356
    925
    media_image2.png
    Greyscale

extract a puncture routes of each of the puncturable regions, the puncture routes each being a straight line from each point of the puncturable regions on the body surface to the puncture target (see re-produced fig. 9 below for Different types of trajectory selection assistance; “Given the insertion zones, there are now many candidates for an insertion point of the trajectory. To decide on the ﬁnal path, the control is returned to the radiologist who chooses the one he personally rates best.” pg. 3251, II.C. Semiautomatic selection of a trajectory; see Figs 1, 7 and 10, see path list, in Fig. 12); 

    PNG
    media_image3.png
    256
    931
    media_image3.png
    Greyscale


calculate a safety degrees of the respective puncture routes for each puncturable regions, based on a distance between each of the puncture routes and projection target and on a coefficient of the projection target (“determined insertion zones are rated by three different soft constraints deﬁned by a corresponding cost function, each representing one clinically relevant parameter [Fig. (6)]” pg. 3250, II.B. Rating of insertion zones (soft constraints), Figs. 1,3, 7, 9, 11, 12) “The rating value of the soft constraints is between 0 and 1,where 0 refers to an invalid trajectory and 1 refers to a trajectory that is considered relatively safe” pg. 3250, II.B. Rating of insertion zones (soft constraints); 
classify the puncturable regions into groups, based on the calculated safety degrees of the puncture routes for each puncturable regions (“The rating value of the soft constraints is between 0 and 1,where 0 refers to an invalid trajectory and 1 refers to a trajectory that is considered relatively safe” pg. 3250, II.B. Rating of insertion zones (soft constraints), Figs. 1, 6, 7, 9, 11, 12); and 
set candidates of puncture insertion points for puncturing the puncture target on a puncturable region classified into a predetermined group of the groups (see II.B. Rating of insertion zones section; also see “Given the insertion zones, there are now many candidates for an insertion point of the trajectory” pg. 3251 see section of II.C. Semiautomatic selection of a trajectory, also see Figs. 1, 3, 7, 9, 11, 12 and the associated sections; “The insertion zone on the skin is determined using a combination of hard constraints. The points of the skin where insertion of the needle is not applicable are marked in red. A rating of those insertion zones is achieved by applying a combination of soft constraints” see fig. 1 and 7 below); and 
display, on a display, an image in which the classified puncturable region and the candidates on the respective puncturable regions classified into the predetermined group are superimposed on the body surface (“Each constraint map is rated by a constraint-specific rating function and merged to a weighted combination of all constraints. The maxima in this combined map correspond to the possible insertion trajectories. The authors report a total computation time of 6 s for determining optimal insertion trajectories on a standard computer” introduction section; “FIG. 7. Color-coded insertion zones for differently weighted combinations of the soft constraints based on the same combination of hard constraints.” pg. 3252; Figs. 1, 3, 7, 9, 11, 12 and the associated sections).

Seitel does not point out the specifics of each of the puncturable regions on the body surface being set within a circle centered on the puncture target and whose radius is a depth at which a puncture needle used is puncturable.

However, in the same field of endeavor, Takahashi teaches each of the puncturable regions on the body surface being set within a circle centered on the puncture target and whose radius is a depth at which a puncture needle used is puncturable (“a position of the center of a puncture object and an area from the surface of the patient to the position of the center of the puncture object are set (S4 and S5)” abst; “the center position (center point) of the diseased part to be punctured, that is, The center coordinate position is input and set with the mouse 125” “The reachable range of the puncture needle is a spherical region having a radius that is a length that allows the puncture needle centered on the puncture target point set above to be inserted into the subject” see figs. 1-5 and the associated sections).
It is also noted that in addition to the similar teachings of Seitel, Takahashi also further teaches those limitations as "extract puncture routes of each of the puncturable regions, the puncture routes each being a straight line from each point of the puncturable regions on the body surface to the puncture target (“Insertion paths from all the line segments on the surface of the patient and distances to the protection object are calculated to decide the range of starting insertion of the puncture needle” abst; “A safe position specifying means for connecting a straight line to specify a position away from the straight line by a safe distance from the straight line, and a position specified by the safe position specifying means and the puncture target are connected by a straight line and the cover on the extension of the straight line” pg.3 1st par.)" and "calculate safety degrees of the respective puncture routes for each puncturable regions, based on a distance between each of the puncture routes and a protection target and on a coefficient of the protection target (pg. 3, 1st par.)" "classify the puncturable regions into groups based on the safety degrees of the puncture routes for each puncturable regions (see identified safe regions based on threshold on pg.3, 1st par. ; also see “A portion unsuitable for puncture existing between the puncture target is identified by a protection target identification means, and a puncture region excluding the protection target from the position information of the puncture target and the position information of the protection target is identified by the puncture area” pg. 3 2nd par.)" and "display, on a display, an image in which the classified puncturable regions and the candidates on the respective puncturable regions classified into the predetermined group are superimposed on the body surface (“the puncture start range and the puncture region are displayed superimposed on the cross-sectional transformed image” pg. 3, par. 3)"
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with puncturable regions on the body surface being set within a circle centered on the puncture target and whose radius is a depth at which a puncture needle used is puncturable as taught by Takahashi because it shortens operating time of an operator, reduces a burden on the operator and displays a puncture insertion range and a puncture area of a puncture implement with an extra space by automatically setting the insertion range and a safety puncture area of the puncture implement on the body surface of a patient (abst of Takahashi).

Regarding the claim 4, Seitel teaches that the processing circuitry is further configured to set a protection target, i.e. “Critical Structures” indicating a region to be protected to a region in the puncture needle reachable range, e.g. Distance to critical structures constraint (pg. 3250, II.B.1. Distance to critical structures constraint), wherein, with the protection target being set in the region in the puncture needle reachable range, i.e. using the needle length constraint (e.g. Fig. 4), extract, when the protection target is in the region of the puncture route from the puncturable region existing on the body surface to the puncture target based on a region in a first puncture needle reachable range with the protection target being removed from the region in the puncture needle reachable range, i.e. zones in red are removed from consideration (3249, Fig. 1), and calculates a safety degree of the extracted puncture route, i.e. hard constraints are first applied and soft constraints corresponding to safety are applied second (See Fig. 11, Occlusion & Subsequent Results from Soft constraints of Fig. 12).
Regarding the claim 5, Seitel teaches the processing circuitry is further configured to set a non-puncturable region impossible to be punctured in a region of the puncture needle reachable range (3249, II.A.1. Occlusion constraint), wherein, with the non-puncturable region being set in the region in the puncture needle reachable range, 
extract, when the non-puncturable region is set in the region of the puncture needle reachable range, a puncture route from each of the puncturable regions existing on the body surface to the puncture target, based on a region of a second puncture needle reachable range in which the non-puncturable region is removed from the region of the puncture needle reachable range (3249, Fig. 2a), and 
calculate the safety degree of the puncture route, i.e. hard constraints are first applied and soft constraints corresponding to safety are applied second (See Fig. 11, Occlusion & Subsequent Results from Soft constraints of Fig. 1).
Regarding the claim 6, Seitel teaches calculate the safety degree based on a positional relationship between a puncture route and the protection target (pg. 3250, II.B.1. Distance to critical structures constraint), the puncture route connecting the each of the puncturable regions existing on the body surface to the puncture target, e.g. soft constraint 1-3 of Fig. 1 (See Fig. 2A or 4B).
Regarding the claim 7, Seitel teaches display a candidate region of the puncture insertion point based on at least either an area of each of the puncturable regions and a distance of the puncture route with a center of gravity of each of the puncturable regions belonging to the predetermined group being the puncture insertion point (pg. 3250, II.A.5. RFA-umbrella constraint).

Regarding the claim 8, Seitel teaches accept an input of a virtual puncture insertion point for virtual puncture in the displayed candidate region (see e.g. Fig. 10, GUI); and 
display, when the input of the virtual puncture insertion point is accepted, puncture support information associated with the virtual puncture insertion point on the display (see e.g. Fig. 10, GUI viewer).

Regarding the claim 10, Seitel teaches wherein each of the classified puncturable regions is displayed in a display format according to a type of the group (see scoring in fig. 12 and the associated pars.).

Regarding the claim 11, Seitel teaches the type of the group corresponds to a relative safety degree (see scoring in fig. 12 and the associated pars.).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seitel in view of Takahashi as applied to claim 2 above and further in view of Hoshino et al. (US20020058868, May 16, 2002), (hereinafter “Hoshino”).
Regarding the claim 9, Seitel in view of Takahashi teach all the limitation of the claimed invention except for explicitly disclosing a projector configured to project, on a subject, each of the puncturable region existing on the body surface, wherein the processing circuitry is further configured to use the projector to project the candidate region of the puncture insertion point on the body surface of the subject.
However, in the same field of endeavor, Hoshino teaches a projection device that projects, on a subject, the puncturable region on the body surface image, wherein the insertion point candidate region display control unit uses the projection device to project the candidate region of the puncture insertion point on the body surface of the subject (0033; 0128; 0135-0137; 0153).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the input of Seitel in view of Takahashi to include the projectors that project the candidate region on the patient of Hoshino. The motivation to modify Seitel in view of Takahashi and Hoshino would have been to allow the user to intuitively and easily confirm correspondence between the imaged insertion point and the surgical insertion point. 

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERKAN AKAR whose telephone number is (571)270-5338. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERKAN AKAR/           Primary Examiner, Art Unit 3793